            Case 1:20-cv-00237-RP Document 1 Filed 03/03/20 Page 1 of 5




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 118529

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION



 Jose Luis Sanchez, individually and on behalf of all others
 similarly situated,                                             Docket No:

                                          Plaintiff,             CLASS ACTION COMPLAINT

                              vs.
                                                                 JURY TRIAL DEMANDED
 National Credit Systems, Inc.,

                                          Defendant.


       Jose Luis Sanchez, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against National Credit Systems, Inc. (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                  JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.


                                                  1
                Case 1:20-cv-00237-RP Document 1 Filed 03/03/20 Page 2 of 5




          4.      At all relevant times, Defendant conducted business within the State of Texas.


                                                PARTIES
          5.      Plaintiff Jose Luis Sanchez is an individual who is a citizen of the State of Texas
residing in Travis County, Texas.
          6.      Plaintiff is a natural person allegedly obligated to pay a debt.
          7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.      On information and belief, Defendant National Credit Systems, Inc., is a Georgia
Corporation with a principal place of business in Fulton County, Georgia.
          9.      Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.     Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.     The principal purpose of Defendant's business is the collection of such debts.
          12.     Defendant uses the mails in its debt collection business.
          13.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                           ALLEGATIONS SPECIFIC TO PLAINTIFF
          14.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
          15.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          16.     The alleged Debt does not arise from any business enterprise of Plaintiff.
          17.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
          18.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
          19.     At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
          20.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter (“the
Letter”) dated October 4, 2019. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
          21.     The Letter conveyed information regarding the alleged Debt.



                                                     2
              Case 1:20-cv-00237-RP Document 1 Filed 03/03/20 Page 3 of 5




        22.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        23.     The Letter was received and read by Plaintiff.
        24.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
        25.     15 U.S.C. § 1692e prohibits the use of any false, deceptive, or misleading
representation or means in connection with the collection of any debt.
        26.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt or to obtain information concerning a consumer.
        27.     The Letter contains a settlement offer.
        28.     While a settlement offer in and of itself is not improper, such offer runs afoul of the
FDCPA if it impresses upon the least sophisticated consumer that if he or she does not accept the
settlement, he or she will have no further opportunity to settle the alleged Debt for less than the
full amount.
        29.     These concerns can be adequately addressed by the debt collector including with
the offer the following language: “We are not obligated to renew this offer.”
        30.     The phrase “we are not obligated to renew this offer” adequately conveys to the
least sophisticated consumer that there is a renewal possibility, but also that it is not assured.
        31.     The Letter does not state “we are not obligated to renew this offer,” nor does it
include any kind of substantially similar language.
        32.     The least sophisticated consumer would likely be misled by the settlement offer.
        33.     The least sophisticated consumer would likely be misled in a material way by the
settlement offer.
        34.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)
and is liable to Plaintiff therefor.


                                       CLASS ALLEGATIONS
        35.     Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of Texas.
        36.     Plaintiff seeks to certify a class of:
                     All consumers to whom Defendant sent a collection letter containing a



                                                    3
              Case 1:20-cv-00237-RP Document 1 Filed 03/03/20 Page 4 of 5




                     settlement offer without any statement such as “we are not obligated to
                     renew this offer,” or any substantially similar language, substantially
                     and materially similar to the Letter sent to Plaintiff, which letter was
                     sent on or after a date one year prior to the filing of this action to the
                     present.

        37.     This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.
        38.     The Class consists of more than thirty-five persons.
        39.     Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
        40.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
        41.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.


                                          JURY DEMAND
        42.     Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and

                    b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as


                                                   4
         Case 1:20-cv-00237-RP Document 1 Filed 03/03/20 Page 5 of 5




               Class Counsel;

               c. Finding Defendant's actions violate the FDCPA; and

               d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

               e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

               f. Granting Plaintiff's costs; all together with

               g. Such other relief that the Court determines is just and proper.

DATED: March 2, 2020
                                          BARSHAY SANDERS, PLLC

                                          By: _/s/ Craig B. Sanders
                                          Craig B. Sanders, Esquire
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Tel: (516) 203-7600
                                          Fax: (516) 706-5055
                                          csanders@barshaysanders.com
                                          Attorneys for Plaintiff
                                          Our File No.: 118529




                                             5
